REEVES, Chief Judge.
The above motions, and suggestions of the parties, have been examined. The affidavits and other data indicate that the defendants and their witnesses are not endangered with respect to their legal demands for the reason that the plaintiffs are solvent.
On the motion to require the joining of Atlas Mutual Insurance Company as a party plaintiff, it appears from an examination of the briefs and a competent document that the plaintiffs did have insurance, and that a part of their claimed loss has been paid. However, it was paid by the insurance company in the way of extending a loan to cover in part said loss. By a document submitted the insurance company quite clearly has authorized the plaintiffs to bring this action and a part recovery, if any, would inure to the benefit of the insurance company. Under such circumstances the plaintiffs are empowered under Rule 17, Federal Rules of Civil Procedure, 28-U.S.C.A., to maintain the action in their names.
Paragraph (a) of said Rule 17 particularly provides that, “a trustee of an express trust” may bring suit in his name without joining the beneficiary. Such are *166the rulings in Missouri, as well as the holdings of the federal courts. See Anthony v. German American Ins. Co. of New York, 48 Mo.App. 65; Still v. Connecticut Fire Insurance Company, 185 Mo.App. 550, 172 S.W. 625; Byrd v. Bankers’ & Shippers’ Ins. Co., 224 Mo.App. 451, loc. cit. 453, 28 S.W.2d 423, and Dixey v. Federal Compress & Warehouse Co., 8 Cir., 132 F.2d 275; Augusta Broadcasting Co. v. United States, 5 Cir., 170 F.2d 199. The act of the insurer in extending a loan is a practice approved by the courts.
It would follow that the several motions above discussed should be and will be overruled.